—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 8, 1999, convicting him of *775murder in the second degree, attempted robbery in the first degree, and attempted assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly imposed consecutive sentences. The evidence at trial demonstrated that the defendant’s acts underlying the crimes were separate and distinct (see, People v Ramirez, 89 NY2d 444, 451).
The defendant’s remaining contention does not require reversal. Altman, J. P., Krausman, Florio and Cozier, JJ., concur.